568 F.2d 1
97 L.R.R.M. (BNA) 3165, 83 Lab.Cas.  P 10,560
BAPTIST MEMORIAL HOSPITAL, Plaintiff-Appellant,v.NATIONAL LABOR RELATIONS BOARD, John C. Miller, ActingGeneral Counsel, Raymond A. Jacobson, DirectorTwenty-Sixth Region, Defendants-Appellees.
No. 76-1953.
United States Court of Appeals,Sixth Circuit.
Dec. 21, 1977.

John P. McCalla, Armstrong, Allen, Braden, Goodman, McBride & Prewitt, Memphis, Tenn., for plaintiff-appellant.
J. Pargen Robertson, John F. Harrington, N. L. R. B., Twenty Sixth Region, Memphis, Tenn., Charles Donnelly, Washington, D. C., for defendants-appellees.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
Appellant, The Baptist Memorial Hospital, appeals from an order of the District Court granting the motion of Appellee, National Labor Relations Board, for summary judgment and dismissing Appellant's complaint which sought disclosure under the Freedom of Information Act, 5 U.S.C. § 552 as amended 88 Stat. 1561, of affidavits obtained during the investigation of unfair labor practice charges.  The District Court found that the affidavits were exempt from disclosure.


2
On consideration of the briefs and oral arguments advanced in this appeal, the judgment of the District Court is hereby affirmed for the reasons set forth in the opinion of this Court in NLRB v. Hardeman Garment Corp. and related cases therein.  557 F.2d 559 (6th Cir. 1977).


3
So ordered.